82121: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-00640: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82121


Short Caption:ALHULAIBI VS. SENJAB (CHILD CUSTODY) C/W 82114Court:Supreme Court


Consolidated:82114*, 82121Related Case(s):81515, 82114


Lower Court Case(s):Clark Co. - Eighth Judicial District - T203688Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantMohamad Abulhakim AlhulaibiDavid A. Markman
							(Markman Law)
						


RespondentAhed Said SenjabBarbara E. Buckley
							(Legal Aid Center of Southern Nevada, Inc.)
						April S. Green
							(Legal Aid Center of Southern Nevada, Inc.)
						Marshal S. Willick
							(Willick Law Group)
						





Docket Entries


DateTypeDescriptionPending?Document


11/23/2020Filing FeeFiling Fee due for Appeal. (SC)


11/23/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


11/23/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-42655




11/25/2020Filing FeeE-Payment $250.00 from David A. Markman. (SC)


11/25/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-43144




11/30/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)20-43190




12/16/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-45638




01/22/2021Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)21-02040




02/22/2021MotionFiled Appellant Mohamad Alhulaibi's Response to Order to Show Cause. (SC)21-05256




03/04/2021MotionFiled Respondent's Reply to "Appellant Mohamad Alhulaibi's Response to Order to Show Cause." (SC)21-06415




05/06/2021Order/ProceduralFiled Order Consolidating Appeals and Reinstating Briefing.  Appellant shall have 14 days from the date of this order to file and serve a rough draft transcript request form or certificate that no transcript is requested.  Appellant shall have 40 days from the date of this order to file and serve a single fast track statement and an appendix.  These consolidated appeals shall be clustered with the appeal in Docket No. 81515 to ensure that the appeals are resolved in a consistent and efficient manner.  Nos. 82114/82121.  (SC)21-13009




06/09/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's fast track statement and appendix due: June 22, 2021. Nos. 82114/82121.(SC)21-16500




06/22/2021Fast Track BriefFiled Appellant's Fast Track Statement. Nos. 82114/82121 (SC)21-18035




06/23/2021AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 1 Nos. 82114/82121 (SC)21-18036




06/23/2021AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 2. Nos. 82114/82121 (SC)21-18037




06/23/2021AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3. Nos. 82114/82121 (SC)21-18038




07/12/2021MotionFiled Respondent's Motion to Suspend Briefing and Argument and for Instructions. Nos. 82114/82121 (SC)21-20023




07/30/2021Order/ProceduralFiled Order. Appellant has filed a motion proposing that briefing for these appeals be suspended pending resolution of Docket No. 81515 because the fundamental issues in all three cases are duplicative and have already been briefed and because any disposition in Docket No. 81515 is likely to render the instant appeals moot. Respondent has not filed any response. 
   The motion to suspend briefing in the instant appeals is granted. The briefing schedule in these appeals shall be suspended pending further order of this court.  Within 60 days of the date of this order, the parties shall file a status report regarding the status of the proceedings in these consolidated appeals and in the related appeal in Docket No. 81515. Nos. 82114/82121. (SC)21-22242




10/01/2021MotionFiled Respondent's Motion for Leave to File Joint Status Report.  Nos. 82114/82121.  (SC)21-28295




10/01/2021Notice/IncomingFiled Joint Status Report.  Nos. 82114/82121.  (SC)21-28296




10/18/2021Order/ProceduralFiled Order. Appellant has filed a motion for leave to file a joint status report. The motion is granted. The joint status report was filed on October 1, 2021. The briefing schedule in these appeals shall remain suspended pending further order of this court.  Within 60 days of the date of this order, the parties shall file another joint status report regarding the status of the proceedings in these consolidated appeals and in the related appeal in Docket No. 81515. Nos. 82114/82121. (SC)21-29859




12/16/2021Notice/IncomingFiled Respondent's Second Joint Status Report. Nos. 82114/82121 (SC)21-35923




01/06/2022Order/DispositionalFiled Order Dismissing Appeals. "ORDERS these appeals DISMISSED." NNP22 - AS/EC/KP.   Nos. 82114/82121 (SC)22-00640





Combined Case View